Citation Nr: 0007736	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-05 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-
connected post-traumatic stress disorder (PTSD), the initial 
rating assigned, effective from August 6, 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1968.

This appeal arises from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The July 1997 rating decision on appeal granted the veteran's 
request for service connection for PTSD, assigning a 30 
percent rating and an August 6, 1996 effective date.  In 
February 1998, during the pendency of this appeal, the RO 
increased the rating to 50 percent disabling.  Inasmuch as 
the grant of a 50 percent rating is not the maximum benefit 
for PTSD under the rating schedule, and as the veteran has 
not expressly indicated that she wishes to limit her appeal 
to that particular rating, the claim for an increased rating 
for that disability remains in controversy, and hence, is a 
viable issue for appellate consideration by the Board.  See 
AB v. Brown, 6 Vet. App. 35, 38-39 (1993).


FINDING OF FACT

The veteran's service-connected PTSD was not manifested by 
more than considerable social and industrial impairment, or 
more than occupational and social impairment with reduced 
reliability and productivity, from August 6, 1996 to November 
3, 1997; but her PTSD has been manifested by severe social 
impairment,  and it has precluded employment, since November 
4, 1997.

CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD, 
from August 6, 1996, to November 3, 1997, have not been met, 
but the criteria for a 100 percent rating for PTSD, from 
November 4, 1997, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.16, 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic 
Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, at 126.  The 
Board notes the initial 30 percent rating for the veteran's 
service-connected PTSD is effective August 6, 1996, the date 
of receipt of the veteran's application for compensation, and 
that the 50 percent rating assigned in February 1998 is also 
effective August 6, 1996.  Thus, the Board will consider 
whether ratings higher than 50 percent are warranted 
subsequent to August 6, 1996.

In August 1996 the veteran requested service connection 
essentially for the residuals of traumatic events she 
reported had happened to her during her Air Force active duty 
service.  These events included alleged harassment by a drill 
instructor and being "ostracized" by her comrades during 
basic training; being sexually harassed by lesbian Air Force 
personnel; being sexually harassed by male Air Force 
personnel at her first permanent duty station; and being 
raped and made pregnant by a male Air Force non-commissioned 
officer.

Her service medical records contain no evidence of any 
complaints of, or treatment for, any psychiatric disorder.  
Her October 1968 separation physical examination report 
indicates that, upon clinical evaluation, she was found to be 
normal psychiatrically.

There has been no medical evidence submitted of any 
complaints of, or treatment for, any psychiatric disability, 
prior to November 1989.

A November 1996 statement from a private Ph.D. clinical 
consultant indicates the veteran was treated from November 
1989 through January 1991 for a dysthymic disorder.

During a November 1996 VA psychiatric examination the veteran 
reported being divorced but living with a roommate and 
working as an accountant for the Department of Defense.  The 
veteran reported a strict Catholic upbringing, going to a 
Catholic college, and being 18 years old and a virgin when 
she entered the Air Force in April 1968.  She essentially 
reported the events she had described in the statement 
attached to her initial application for service connection.  
Further, she reported that subsequent to the rape she told 
the man, a sergeant, that they had to get married, and that 
they were married two weeks later.  She reported she had to 
resign from the Air Force due to her pregnancy.  She reported 
she became pregnant again even though she was on birth 
control pills, and wanted an abortion, but her husband 
refused, and the baby was born.  Being depressed after this 
birth, she received "some" counseling, and was told she was 
suffering from postpartum depression.  She reported she 
refused hospitalization.  She then reported that she "got 
better," and went back to college, that her husband went to 
Germany with a "girlfriend," and the veteran moved in with 
her parents in Kansas City.  She reported the marriage 
deteriorated, she was divorced in 1975, and she retained 
custody of the children.  She reported that she sought 
counseling in 1983 for depression, alcohol abuse, and rage 
reactions, and was in counseling "on and off" for a number 
of years, including group therapy, Alcoholics' Anonymous, and 
groups for children of alcoholics.  She remarried in 1988, 
and this marriage lasted four years, with no children.  She 
completed college and became a Certified Public Accountant 
(CPA), and reached a high position with Sprint, making 
$60,000 per year.  She reported her depression worsened, 
however, and she began missing work, causing her to be fired.  
She reported then going through a succession of jobs, 
totaling twelve (12), eight of which resulting in being 
fired.  In March 1996 she was employed by the Department of 
Defense as an accountant, entering as a GS-5.

She reported that, at the present time, her activities were 
very limited, i.e., going to the Vet Center, where she was 
referred to the PTSD clinic and told to apply for service 
connection for PTSD, related to her inservice rape.  She 
reported being on no medication, that her general state of 
health was good, but that she had no social contacts, and no 
contact with her children, who are now grown and living apart 
from the veteran.  She also reported no contact with her 
parents.  She reported symptoms of depression, including poor 
sleep, increased weight, crying spells, feeling self-
conscious and uncomfortable around people, having trouble 
concentrating, and making a lot of mistakes in her work.

Upon mental status examination the veteran presented as being 
well-developed, well-groomed, neatly dressed, and looking 
depressed.  She was noted to be alert, cooperative, 
responding to questions in a relevant, logical, and goal-
directed manner.  The examiner indicated the veteran admitted 
depression, with the major signs and symptoms meeting the 
criteria of the American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  She denied suicidal or homicidal ideations.  Her 
intelligence was estimated to be above average, as judged by 
her education, fund of knowledge, and vocabulary.  She was 
oriented to time, place, and person.  Her memory for recent 
and remote events was noted to be intact, as was her 
judgment.  She was noted to have a good deal of insight and 
was motivated to remain in treatment.  The diagnoses were: 
(Axis I) dysthymic disorder with time of onset while still in 
the military, and related to the stress of rape and ensuing 
poor capacity to adjust to the experience; (Axis II) none; 
(Axis III) none; (Axis IV) stressor - severe in the form of 
rape while in service; (Axis V) Global Assessment of 
Functioning (GAF) 50, indicating impairment in social, 
emotional, and occupational functioning.  The prognosis was 
guarded because of a tendency towards relapse and evidence of 
recent deterioration in productivity, as well as in 
initiative and efficiency.  The examiner indicated the 
veteran was still able to work, but at a much lower level.  
The incapacity from her disability was noted to be mild to 
moderate.

A December 1996 statement from an R.N., M.S. Ed., at the Vet 
Center, indicated the veteran had been seeking assessment and 
treatment for difficulties she had been experiencing for the 
previous twenty-five years, including sexual trauma and PTSD.  
This health care professional indicated that, as a result of 
the assessment, she believed the veteran experienced PTSD, in 
that the symptomatology met each criteria required to receive 
the diagnosis, with a rape and prolonged sexual harassment 
while she was enlisted in the military being the identifying 
trauma.  The health care professional indicated that she also 
believed, after discussing the historical course of the 
veteran's symptomatology, that this disorder has become a 
chronic pattern of behavior leading to long-term 
difficulties, including problems with work and relationships.  
The professional also indicated the veteran struggled with 
issues related to self worth, safety, intimacy, competency, 
etc.  She concluded that she believed the trauma the veteran 
experienced while in the military directly led to the 
development of past and current difficulties.

A December 1996 statement from a private Ph.D., indicated the 
veteran was seen for group psychotherapy from January 1979 to 
March 1979.  He noted her diagnosis was dysthymic disorder, 
with depression and anxiety being the chief symptoms.  She 
was also struggling with a difficult marriage at that time, 
and was referred to the group for sexual abuse survivors by 
her primary therapist due to childhood sexual abuse issues.  
The Ph.D. noted that the veteran left the group "quite 
abruptly and prematurely," stating that she could not handle 
the intensity of the feelings she was experiencing.

VA treatment reports from November 1996 through February 1997 
were reviewed. They indicate that, while the veteran appeared 
to be less depressed, less hopeless, had better 
concentration, and better sleep habits, she had low self 
esteem and was prescribed Paxil, Trazodone, and Robaxin (a 
muscle relaxer).  A November 1996 report contains an 
impression of major depression, recurrent; rule out bipolar 
disorder, possible PTSD; history of alcohol abuse, in 
remission.  She was started on Paxil, with a gradual increase 
in dosage.  A diagnosis indicated major depression, 
recurrent, without psychosis.  Another November 1996 report 
noted that, when reporting events at her first duty station, 
the veteran's demeanor shifted between what appeared to be 
two different affective states.  At times, she was tearful 
and anxious; at other times, she displayed a slight smile and 
appeared disengaged or dissociated.  When "staff" fed back 
these observations, the veteran stated that she sometimes 
felt like two different people or two personalities; one was 
weak, feminine, emotional, and irrational; the other was 
strong, masculine, logical, rational, and unafraid.  Treating 
considerations and recommendations noted that the veteran 
presented with multiple symptoms and problems of living.  She 
appeared to have difficulty managing her impulses and 
affective reactions.  She had difficulty being alone, and 
appeared to try to avoid the internal turmoil and emptiness 
by anesthetizing herself with drugs, alcohol, and chaotic 
relationships.  Her tendency to undermine her progress and 
achievements suggested that she would have difficulty 
allowing herself to succeed in any treatment she undertook at 
that time.  Based on her report of trauma experienced in the 
military, her abusive, chaotic childhood history, and her 
history since military discharge, the diagnostic impression 
were: (1) rule out PTSD, military-related, chronic, severe; 
(2) rule out dysthymia, related to childhood experiences; (3) 
alcohol/drug abuse, in remission by veteran's report; and (4) 
rule out borderline personality disorder.

In an April 1997 private physician psychiatric examination 
report, the veteran reported that she had many absences 
during her employment as a clerk for the Department of 
Defense, is doing work well below her academic training and 
past level of functioning, has experienced her work 
environment as reminiscent of previous hostile duty stations, 
and has taken hours without pay due to ongoing insomnia, 
anxiety, and emotional distress.  She reported having very 
few close friendships and is no longer close to her children 
or parents and siblings.  The physician indicated the 
veteran's current symptoms were intrusive, distressing 
recollections of brief but intensely negative Air Force 
experiences, frequent nightmares, feelings of estrangement, 
restricted range of affect, difficulty concentrating, 
exaggerated startle response, and persistent and intense 
psychological distress on exposure to any event which 
resembles an aspect of her traumatic experiences.  The 
physician indicated the veteran reported trying to avoid 
associated stimuli, especially crowds, as this causes an 
increase of anxiety, suspicion, and an urge to withdraw, 
avoiding most social situations (except for a male roommate), 
and tries to work alone.  She reported that even with a 
friend or family member, closeness and touch prompts her to 
abruptly push them away from her.  She denied being sexually 
active in recent months, claimed a past pattern of extreme 
irritability and temper outbursts, and of substance abuse.  
She reported still experiencing insomnia, even while on 
medication.  The physician then stated a finding that parrots 
the criteria for a 50 percent rating under the former 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  He also 
indicated that her failure to achieve and maintain expected 
levels of function have, in turn, precipitated and 
exacerbated both dysthymic and major depressive disorders for 
which she has been and is being treated by the Kansas City VA 
Medical Center.

During the veteran's April 1997 personal hearing she 
essentially reported the stressors she contends caused her 
PTSD, and indicated she was being treated at the Kansas City 
Medical Center and the Vet Center.  She also testified that 
she had residuals of a back injury. i.e., chronic back pain, 
that doctors had told her was due to her stressors; that she 
was receiving Workmen's Compensation for her back injury; 
that she was also seeing a private psychiatrist for her 
mental problems; that she did not report the inservice rape 
to anyone, or tell anyone about it; and that the therapists 
she saw after her discharge are no longer in practice and she 
could not obtain their records.

An April 1997 list of medications submitted by the veteran 
included Paroxetine HCL, 40 milligrams, one tablet every 
morning; Trazodone HCL, 50 milligrams, one tablet at bedtime; 
Methocarbamol, 750 milligrams, one tablet three times a day; 
and Ibuprofen, 400 milligrams, one table three times a day.

In a December 1997 report in consideration of VA Chapter 31 
Vocational Rehabilitation, the veteran indicated that, in 
addition to her PTSD disability, she had also injured her 
back at work and has residual pain that impairs her ability 
to work.  She also reported she was being prescribed 
Amitriptyline and Librium for her PTSD, and pain killers for 
her back pain.  She reported that her activities were highly 
limited, that she was depressed, and that she rarely leaves 
her house, as it was difficult to even be around people to 
shop for groceries.  She sometimes visits with her brother, 
who has Down syndrome, at his group home, sometimes with her 
father.  She reported she occasionally went to the library to 
read, but refrains from speaking with anyone there.  She 
reported having no friends or activities, having severe 
nightmares, flashbacks, dissociative episodes, concentration 
problems, and panic attacks when around people.  Although the 
veteran tested in the high average as to her abilities, she 
did not think she was capable of holding down even part-time 
employment at that time.  The Vocational Rehabilitation 
counseling psychologist who interviewed the veteran indicated 
that, with her various symptoms and difficulties, it was a 
concern that the veteran was not stable at that point, that 
her industrial capacity seemed to be severely affected, that 
she was in an acute stage of her PTSD, and that it appeared 
to grossly affect her social and industrial ability to adapt.  
The counselor indicated it was not believed that the veteran 
was able to demonstrate behaviors at that time which would 
enable her to obtain or to retain employment.  The counselor 
indicated that the veteran's ability to maintain effective or 
favorable relationships with other people was "almost 
totally gone."  The conclusion of the counselor was that the 
veteran had "a serious employment handicap," that it was 
believed that a "vocational goal [was] not a feasible 
prospect for her at the present time", and that it was also 
believed that the veteran could not even be able to 
participate in any independent living services.  The 
counselor indicated that "[a]t the present time, she seems 
to function best by staying home and isolating to a large 
extent."  The counselor also indicated the veteran was not 
believed to have "overcome the effects of her service 
connected [PTSD] by her having a CPA license, or a Bachelor's 
Degree."

During a January 1998 VA psychiatric examination the veteran 
reported her previous marital, treatment, and employment 
history, as noted above.  She reported she had not worked 
since 1992.  Upon mental status examination the veteran was 
noted to be clean hygienically, oriented to time, place, and 
person, and had a flat affect.  She was noted to seemingly be 
somewhat ill at ease, her judgment and insight were noted to 
be fair, while her peer relationships were noted to be poor.  
She reported no close friendships, and felt that people 
tended to intimidate her, while feeling that her temper was 
average.  She reported middle sleep disturbances and frequent 
nightmares about being raped, with these nightmare occurring 
several times a month.  She reported her memory was 
"slipping," and her concentration was poor.  She complained 
of fatigue, low energy, being depressed but seldom crying, 
having suicidal thoughts in a fleeting fashion but no 
ideations, having variable moods, but no hallucinations or 
delusions, and being paranoid around people.  She reported 
she did not like to go out and had quit driving, only going 
to the library or shopping, had no close personal or family 
relationships, and worries about the future.  She reported 
feeling guilty about the rape and angry about not reporting 
it sooner and handling it better.  She reported she spends 
her day trying to read, has no hobbies, and no social life.  
The examiner indicated the veteran was capable of handling VA 
funds.  The diagnoses were: (Axis I) PTSD with depression, 
history of alcohol and polysubstance abuse, now in remission; 
(Axis II) deferred; (Axis III) none; (Axis IV) stressors were 
her focus on her rape and many abusive relationships with men 
following that incident; (Axis V) GAF of 50 - her affect was 
quite flat and she appeared quite depressed.  The prognosis 
was noted to be guarded, and the incapacity was noted to be 
marked.  The examiner indicated that, at this time, the 
veteran could not tolerate ordinary stress to persist at 
simple jobs on a regular basis.

She also submitted an employment history report indicating 
twelve jobs since February 1987, the last ending in June 
1997.

During her April 1998 personal hearing she testified as to 
her work history and her inability to keep employment; that 
she had been refused Vocational Rehabilitation due to her 
PTSD; that, although she has a driver's license, she does not 
drive; that she swims three times per week with her father at 
the YMCA; that she works with a social worker at independent 
living; is very forgetful about things like leaving a pan on 
the stove when leaving the house; that she does not like 
being around people; that she sees a private psychiatrist 
once a month to monitor her medication; that she sees a 
counselor at VA every two weeks; that she takes the 
prescriptions noted above; that she visits her impaired 
brother at his group home; that she has nightmares of her 
rape; that she is going through foreclosure on her home; that 
she lives by herself; that she has chronic muscle pains 
attributed to stress from her PTSD by a physician; that she 
has never been hospitalized for PTSD; that she cannot 
concentrate; that she was a CPA; that her sole income is her 
VA disability; and that she was denied Social Security 
Disability benefits.

A June 1998 statement from her son indicates that the veteran 
deteriorated from a good paying job as a CPA to having to 
sell most of her possessions and going through foreclosure on 
her home, and possibly becoming homeless, after her 
"breakdown."  He indicated the refusal of VA Vocational 
Rehabilitation was the "final nail in the coffin" in regard 
to the veteran's being able to support herself.  He confirmed 
the veteran had almost no contact with her children, family 
or friends, that she seldom left the house, and rarely 
allowed anyone near her.  He indicated that the veteran lived 
"in a reality that isn't consistent with anyone else's," 
and even confused her sons with their father, to the point of 
calling the police.  He indicated he did not even fully 
believe the veteran's statements that her father drove her to 
her appointments or elsewhere, as he was eighty-four years 
old and "can barely see."  He indicated that after she had 
been stopped several times by police for stopping at green 
lights, driving way under the speed limit, and being accused 
of drinking because she was weaving on the road, she stopped 
driving.  He indicated that she now "walks to the store and 
library like a pathetic bag lady."  He also reported that 
the veteran's "thought process is messed up," that she 
"mingles her ideas of who is against her and who is for 
her," and that she "is terrified to leave the house and 
gets sick anytime one of us has to take her somewhere."  He 
indicated the veteran denied the severity of her condition, 
"gets physically sick around men," panics, then digresses, 
makes no sense, talks irrationally, then "just goes numb."

Service connection for PTSD was granted by the July 1997 RO 
decision on appeal.  A 30 percent rating, effective August 6, 
1996, the date of receipt of the veteran's application for 
service connection, was assigned.  A February 1998 rating 
decision increased the rating to 50 percent, effective August 
6, 1996.

During the pendency of this appeal the schedular criteria for 
evaluating PTSD were changed, effective from November 7, 
1997.  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  To give the 
veteran every consideration with respect to the current 
appeal, the claim will be evaluated under the former criteria 
until November 7, 1997, and under both the former and the 
revised rating criteria subsequent to that date.

In Rhodan v. West, 12 Vet. App. 55 (1998), the Court observed 
that when the Secretary adopted the revised mental disorder 
rating schedule and published it in the Federal Register, the 
publication clearly stated an effective date of November 7, 
1996.  The Court added, because the revised regulations 
expressly stated an effective date and contained no provision 
for retroactive applicability, it is evident that the 
Secretary intended to apply those regulations only as of the 
effective date. Therefore, in view of the effective date rule 
contained in 38 U.S.C. 5110(g), which prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law, the Secretary's 
legal obligation to apply November 7, 1996, as the effective 
date of the revised regulations prevented the application, 
prior to that date, of the liberalizing law rule stated in 
Karnas.  Accordingly, the Court held that for any date prior 
to November 7, 1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.

Upon review of the above-discussed "old" criteria and the 
"new" criteria and the veteran's symptoms attributable to her 
PTSD, the Board concludes that in this case the "old" 
criteria should be applied, as it is more favorable to the 
veteran.  As such, the above-discussed implications of Rhodan 
are not applicable.  Rhodan, supra.

Under the former criteria, found at 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), a 100 percent rating required 
that the veteran's attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community.  It required totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
veteran had to be demonstrably unable to obtain or retain 
employment.

A 70 percent rating required that the veteran's ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were to be of such severity and persistence that 
there was severe impairment in the ability to obtain or 
retain employment.

A 50 percent rating required that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.

Note 1 to that code provides that social impairment per se 
will not be used as the sole basis for any specific 
percentage evaluation, but is of value only in substantiating 
the degree of disability based on all of the findings.

As noted above, for a 70 percent evaluation under the former 
criteria, the evidence must show that the veteran's ability 
to establish or maintain effective or favorable relationships 
with people was severely impaired, in that the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  In reviewing the relevant evidence of record 
relating to the period from August 6, 1996 to November 3, 
1997, the Board finds that such has not been shown.  A 
November 1996 VA psychiatric examination showed that the 
veteran looked depressed but was well oriented with good 
memory, judgment and insight.  It was further noted that she 
was well motivated to treatment and was able to work, albeit 
at a much lower level.  Her GAF scale score was 50, which is 
indicative or serious symptomatology, but her overall 
incapacity from her (service-connected) disability was noted 
to be mild to moderate.  A Vet Center nurse's opinion in 
December 1996 was essentially a statement in support of the 
veteran's PTSD being related to service, which has already 
been established; the nurse did not classify the severity of 
the illness.  VA outpatient clinic records dated in late 1996 
and early 1997 show continued PTSD symptoms, although there 
was some indication of improvement, and the possibility of 
other nonservice-connected disorders were noted during this 
time, including dysthymia related to childhood experiences, a 
history of alcohol and drug abuse, and a personality 
disorder.  A psychiatrist who examined the veteran in April 
1997 also noted a GAF scale score of 50 but opined that the 
veteran's PTSD was productive of considerable impairment.  In 
fact, the examiner used the precise language from the rating 
schedule for a 50 percent rating (former criteria).  Other 
evidence shows that the veteran quit her job in June 1997, 
due, in her words, to stress, and has not been employed since 
that time, but her non-service connected chronic back pain 
has been reported as one reason for quitting that job, and 
there is no medical evidence that shows her PTSD alone 
precluded her employment at that time.  As will be explained 
below, medical and other relevant evidence beginning in early 
November 1997 indicates that the veteran's PTSD has been 
productive of severe symptomatology and has precluded her 
ability to work, which supports a 100 percent rating under 
38 C.F.R. §§ 4.16, 4.132, Code 9411.  However, from the 
period August 6, 1996 to November 3, 1997, as the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and a rating 
in excess of 50 percent for PTSD, under the former rating 
criteria, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board further holds 
that, as the relevant medical evidence does not show that the 
veteran's PTSD was manifested by the criteria for a 70 
percent rating under the new rating criteria (occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function  independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships) as to warrant a 70 percent rating, from the 
effective date of the regulatory change, November 7, 1996, to 
November 3, 1997, a rating in excess of 50 percent during the 
period of time in question, under the revised rating 
criteria, is also not warranted.  

The November-December 1997 VA Vocational Rehabilitation 
report, which shows that the veteran began counseling on 
November 4, 1997, indicates that there was concern the 
veteran was not "stable" at that time, that her industrial 
capacity seemed to be severely affected, that she was in an 
"acute" stage of PTSD, that it appeared that her PTSD 
"grossly" affected her social and industrial ability to 
adapt, and that it was not believed that she was able to 
demonstrate "behaviors" which would enable her to obtain or 
retain employment.  That report also indicated that the 
veteran's ability to maintain effective or favorable 
relationships with other people was "almost totally gone."  
Taken together, these symptoms resulted in a determination 
that a "vocation goal [was] not a feasible prospect for her 
at the present time," nor could the veteran even participate 
in independent living services.  

A VA psychiatrist who examined the veteran in January 1998 
also noted a GAF scale score of 50 but concluded that the 
veteran's PTSD was productive of "marked" incapacity and 
essentially total industrial inadaptability.  The mental 
status examination indicated a definite increase in 
symptomatology, included significant signs of depression and 
paranoid ideation.  Subsequently dated lay evidence, 
including a statement from the veteran's son, suggests a 
profound increase in disability, including some delusional or 
psychotic behavior.   

Based on the foregoing, the Board finds that the veteran's 
PTSD symptomatology has been productive of severe 
symptomatology and total industrial impairment,  beginning 
November 3, 1996.  As a 70 percent schedular rating under the 
former criteria is warranted, the provisions of 38 C.F.R. 
§ 4.16(c) (1996) must be addressed.  That section provides 
that in cases in which the only compensable service-connected 
disability is a mental disorder assigned a 70 percent rating, 
and such mental disorder precludes a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder shall be assigned a 100 percent schedular rating 
under the appropriate diagnostic code.

The Board notes that service connection has been granted for 
only one disability, that being PTSD.  Based on the totality 
of the evidence, including the December 1997 VA Vocational 
Rehabilitation report, the January 1998 VA psychiatric 
examination report, the veteran's employment history, her 
April 1998 personal hearing testimony, and the June 1998 
statement from her son, the Board finds the evidence 
indicates the veteran's PTSD disability has precluded her 
from securing or following a substantially gainful occupation 
since November 3, 1997, thus warranting a 100 percent 
schedular rating under the former rating criteria, from that 
date.  See 38 C.F.R. §§ 4.16, 4.132, Diagnostic Code 9411 
(1996).






ORDER

A rating in excess of 50 percent for PTSD, from August 6, 
1996 to November 3, 1997, is denied.

A 100 percent rating for PTSD, from November 4, 1997, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

